ACCEPTED
                                                                                        14-14-00400-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   2/18/2015 4:53:23 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                      No. 14-14-00400-CR
                               In the
                         Court of Appeals              FILED IN
                                                14th COURT OF APPEALS
                              For the              HOUSTON, TEXAS
                   Fourteenth District of Texas 2/18/2015 4:53:23 PM
                            At Houston          CHRISTOPHER A. PRINE
                                              Clerk

                           No. 1396108
                    In the 182nd District Court
                     Of Harris County, Texas
                    
                  ELADIO CASTRO NAJERA
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

         1. The State charged the appellant with one count of possession of a

         controlled susbtance, and the jury found the appellant guilty (CR –5, 9,

         69, 71-2; 3 RR 209). The trial court sentenced him to two years in the

         Texas Department of Criminal Justice, Institutional Division, probated

         for five years of community supervision (CR –71-6; 4 RR 4-5). The

         appellant filed a timely notice of appeal, and the trial court certified that
he had the right to appeal (CR – 78-80). The State’s brief was due on

February 19, 2015. The following facts are relied upon to show good

cause for an extension of time to allow the State to file its brief:

   a. This case was abated for the trial court to make findings of fact and
      conclusions of law, and was reinstated on January 20, 2015.

   b. The record in this case is over five megabytes in length split over
      six volumes and will take some time to process.

   c. The undersigned attorney was involved in completing the
      following written appellate projects since the appellant filed his
      brief:

       (1)      Presented at “Prosecutor Trial Skills Course” by TDCAA
                in Austin, Texas on January 5, 2015
       (2)      James Jones v. The State of Texas
                No. 01-14-00415-CR
                Brief Due January 19, 2015
       (3)      Terrio Holiday v. The State of Texas
                No. 14-14-00467-CR
                Brief Due January 20, 2015
       (4)      Jesus Escobar v. The State of Texas
                No. 01-13-00496-CR
                Brief Due February 2, 2015
       (5)      Brian Victorian v. The State of Texas
                No. 01-13-01004-CR
                Brief Due February 11, 2015, ext’d March 16, 2015
       (6)      Tiquisha Carrol v. The State of Texas
                No. 14-14-00178-CR
                Brief Due February 11, 2015
       (7)      William Delacruz v. The State of Texas
                No. 01-14-00606-CR
                Brief Due February 16, 2015
       (8)      Manuel Rivera-Sanchez v. The State of Texas
                No. 01-14-00415-CR
                Brief Due February 27, 2015
        Consequently, the undersigned attorney has been unable to complete
        the State’s reply brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case



                                                    Respectfully submitted,

                                                    /s/ Katie Davis
                                                    KATIE DAVIS
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    Davis_Katie@dao.hctx.net
                                                    TBC No. 24070242
                          CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Maverick Ray
1419 Franklin, 2nd Floor
Houston, TX 77002
281-947-2007/p
713-714-2225/f
maverickraylaw@gmail.com




                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242
Date: February 18, 2015